Exhibit MacroSolve Closes on Initial Round of $2,200,000 Financing Funding Sourced Exclusively from Oklahoma Investors Supporting MacroSolve’s National and International Growth TULSA, Okla.(BUSINESS WIRE)MacroSolve, Inc., (OTCBB:MCVE - News), parent company of Anyware Mobile Solutions, announced today that effective July 20, 2009 the company has completed the initial closing on the issuance of up to $2,200,000 in convertible debentures. The initial closing will consist of the issuance of approximately $850,000 of the convertible debentures. The remainder of the debentures will be issued on a monthly schedule from September 2009 through November 2009 and February 2010 through September 2010.The convertible debentures mature on July 31, 2014 and may be converted into MacroSolve’s common stock.The private funding was led by a MacroSolve board member, and includes the participation of another board member and a syndicate of high net worth individuals from Oklahoma.The funds are earmarked for further growth initiatives including launching and marketing new products for the growing mobile business solutions market, as well as to fund general operating expenses.“In this very challenging funding environment, the fact that we have raised up to $2.2 million from local high net worth individuals is a testament to the belief these investors have in MacroSolve’s business model, the market opportunity we are pursuing, and our ability to execute on that opportunity. We are pleased to see private investment in our company both from our current investors as well as a group of new investors who are excited about MacroSolve,” stated Clint Parr, MacroSolve’s President and CEO. About MacroSolve MacroSolve, Inc. (OTCBB: MCVE - News) is a pioneer in delivering mobile solutions to businesses. Founded in 1997, the company has an extensive network including the top name brands in wireless hardware and software as well as carriers. MacroSolve’s mission is to deliver innovative strategies that bring the buyers and sellers of mobile technologies together in a way that creates bottom-line benefits to all participants in its growing $100 billion target market. The company operates through its subsidiaries including Anyware Mobile Solutions. For more information, visit www.macrosolve.com or call 800-401-8740. Safe Harbor
